DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed August 9, 2021 (hereinafter "Remarks”) have been considered but are moot in view of the new ground(s) of rejection.
 However, in the interest of compact prosecution, Examiner is responding to some of the arguments directed to the prior art references that remain in the rejection.

	On pages 9-10 of the Remarks, Applicant argues “Sato et al. certainly fails to teach or suggest that a duty cycle or a duty ratio of a driving signal could or should have been based on a temperature detected by a temperature sensor (e.g., the detection signal of the detection portion 30)” (emphasis added).  Examiner is not persuaded.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Examiner notes the claim was rejected under 35 U.S.C. 103 as being unpatentable over Gohara in view of Shen and further in view of Sato.  On page 4 of the Remarks, Applicant admits “Shen teaches an LED-based backlight module in which the duty cycle and pulse count applied by drivers 10 to corresponding LEDs is altered to provide automatic brightness compensation for out-of-work LEDs, constant color temperature, and automatic compensation for LED brightness degradation from increased temperature” (emphasis added)
	Examiner further notes Sato, Fig. 4 and paragraphs [0054] and [0057] as originally cited expressly teach reducing or turning off a backlight in response to temperature detection.  The combination of Sato reducing or turning off a backlight with Shen’s teaching to control the duty cycle teaches the claim limitation as argued.
	Therefore, Examiner is maintaining the rejection.


Applicant's remaining arguments have been fully considered but they are not persuasive and/or moot in view of the new ground(s) of rejection.  

*Examiner notes the rejections below are organized by 1) number of references followed by 2) numerical order.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohara (USPN 2020/0018998) in view of Shen (USPN 2007/0291198) and further in view of Sato et al. (USPN 2015/0098029).

With respect to claim 1, Gohara teaches a display system for a vehicle (Figs. 1 and paragraphs [0020] and [0021]), the display system comprising: 
an illuminance detection circuit mounted on the vehicle, for detecting an illuminance around the vehicle (Fig. 1, items 94 and 96 and paragraph [0036]); 
an image signal output circuit (Fig. 1, item 10 and paragraph [0036]) mounted on the vehicle (paragraph [0021] teaches mounting on the windshield), the image signal output circuit including at least a first camera for picking up an image of a scene behind the vehicle while the vehicle is traveling (Fig. 1, item 86 and paragraphs [0036] and [0037]), and outputting an image signal that indicates an image picked up by the first camera (Fig. 1 and paragraphs [0036] and [0037]); 
a display circuit that includes a first display (Fig. 1, item 20 and paragraphs [0021], [0023], [0036] and [0037]) that includes a liquid crystal panel and a light source provided on a back surface of the liquid crystal panel (Figs. 2-4, items 24 , the first display displaying an image based on the image signal (Fig. 1, item 20 and paragraphs [0036] and [0037]); and 
a turn-on control circuit that controls turn-on of the light source based on a detection result of the illuminance detection circuit (Fig. 1, item 92 and Fig. 5 and paragraphs [0036] and [0037]); 
the turn-on control circuit adjusts a driving signal for controlling turn-on of the light source based on the detection result of the illuminance detection circuit (Fig. 5 and paragraphs [0033]-[0054] teach adjusting the display based on ambient light). 
However, Gohara fails to expressly teach (1) and a plurality of light sources provided on a back surface of the liquid crystal panel, the first display displaying an image based on the image signal; and a turn-on control circuit that controls turn-on of the light sources based on a detection result of the illuminance detection circuit; wherein the first display includes a temperature sensor for detecting a temperature inside the first display, the turn-on control circuit adjusts a duty ratio of a driving signal for controlling turn-on of the light sources by pulse width modulation (PWM) control based on the detection result of the illuminance detection circuit; and (2) wherein the turn-on control circuit uses, in turn-on control with respect to the light sources, a duty ratio having the smaller value out of the duty ratio of the driving signal corresponding to the temperature detected by the temperature sensor and the duty ratio of the driving signal based on the detection result of the illuminance detection circuit (enumeration and emphasis added).

Gohara teaches a base process/product of a liquid crystal display with a backlight which the claimed invention can be seen as an improvement in that the display includes a plurality of light sources provided on a back surface of the liquid crystal panel; wherein the first display includes a temperature sensor for detecting a temperature inside the first display, the turn-on control circuit adjusts a duty ratio of a driving signal for controlling turn-on of the light sources by pulse width modulation (PWM) control based on the detection result of the illuminance detection circuit.  
Shen teaches a known technique of using a plurality of light sources provided on a back surface of a liquid crystal panel including temperature duty cycle compensation; wherein the first display includes a temperature sensor for detecting a temperature inside the first display, the turn-on control circuit adjusts a duty ratio of a driving signal for controlling turn-on of the light sources by pulse width modulation (PWM) control based on the detection result of the illuminance detection circuit that is comparable to the base process/product.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready 
	Gohara in view of Shen teach the display system for a vehicle including a turn-on control circuit.
However, Gohara in view of Shen fail to expressly teach (2) wherein the turn-on control circuit uses, in turn-on control with respect to the light sources, a duty ratio having the smaller value out of the duty ratio of the driving signal corresponding to the temperature detected by the temperature sensor and the duty ratio of the driving signal based on the detection result of the illuminance detection circuit (enumeration and emphasis added).
	Sato teaches a known damage prevention technique decreasing or turning off a LCD when the temperature rises and may cause damage to the LCD (Fig. 4 and paragraphs [0043]-[0058]).
It would have been obvious to one of ordinary skill at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the display system of Gohara in view of Shen to include include the damage prevention of Sato and decrease or turn off a LCD when the temperature rises and may cause damage to the LCD such that (2) the turn-on control circuit uses, in turn-on control with respect to the light sources, a duty ratio having the smaller value out of the duty ratio of the driving signal corresponding to the temperature detected by the temperature sensor and the duty ratio of the driving signal based on the detection result of the illuminance detection circuit.  One of ordinary skill in the art would be motivated to make the aforementioned changes to prevent damage to the LCD (paragraphs [0053]-
	Examiner notes the damage prevention technique of Sato in combination with the duty cycle driving of Shen results in the claimed wherein the turn-on control circuit uses, in turn-on control with respect to the light sources, a duty ratio having the smaller value out of the duty ratio of the driving signal corresponding to the temperature detected by the temperature sensor and the duty ratio of the driving signal based on the detection result of the illuminance detection circuit.  Reducing or even shutting down a display results in the smaller duty ratio.  The claim as currently written does not require any specific duty ratios and a reasonably broad interpretation includes the teachings of Sato in view of Shen.

	With respect to claim 2, Gohara in view of Shen and further in view of Sato teach the display system for a vehicle according to claim 1, discussed above, wherein the first display whose display surface is arranged on a side of a driver of the vehicle is provided on an inner side of a windshield of the vehicle (Gohara, Fig. 1, item 20 and paragraph [0021]). 
With respect to claim 8, Gohara in view of Shen and further in view of Sato teach the display system for a vehicle according to claim 1, discussed above, wherein, in a case where the temperature detected by the temperature sensor is at or above a predetermined temperature, the turn-on control circuit uses a duty ratio of the driving signal corresponding to the temperature, in turn-on control with respect to the light sources (Shen, paragraph [0036] teaches changing the duty cycle for a backlight; and Sato, paragraphs [0053]-[0054] teach decreasing or turning off the backlight to compensate for a change in temp).

	With respect to claim 11, Gohara in view of Shen and further in view of Sato teach a display device for a vehicle, the display device comprising: the illuminance detection circuit, the display circuit, and the turn-on control circuit according to claim 1 (discussed above).


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohara (USPN 2020/0018998) in view of Shen (USPN 2007/0291198) in view of Sato et al. (USPN 2015/0098029) and further in view of Desmond et al. (USPN 2009/0097097).

With respect to claim 4, Gohara in view of Shen and further in view of Sato teach the display system for a vehicle according to claim 1, discussed above, wherein the illuminance detection circuit includes a first illuminance sensor (Gohara, Fig. 1, item 94 and paragraph [0036]), the turn-on control circuit selects a first mode in a case where an illuminance detected by the first illuminance sensor is at or above a first threshold value (Gohara, Fig. 5 and paragraphs [0033]-[0054] teach a high ambient light results in high backlight driving), selects a second mode in a case where the illuminance detected by the first illuminance sensor is at or below a second threshold value that is lower than the first threshold value (Gohara, Fig. 5 and paragraphs [0033]-[0054] teach low ambient light results in low backlight driving), and controls the light sources with a duty ratio of the driving signal corresponding to a mode selected by the turn-on control circuit, and the duty ratio of the driving signal corresponding to the first mode is greater than that corresponding to the second mode (Gohara, Fig. 5 and paragraphs [0033]-[0054] teach a high backlight mode during high ambient light and low backlight mode during low ambient light; and Shen, paragraphs [0028]-[0032] teach driving the backlight LEDs and altering the PWM duty cycles). 
However, Gohara in view of Shen and further in view of Sato fail to expressly teach wherein the illuminance detection circuit includes a first illuminance sensor for detecting an illuminance ahead the vehicle, the turn-on control circuit selects a first mode in a case where an illuminance detected by the first illuminance sensor is at or above a first threshold value, selects a second mode in a case where the illuminance detected by the first illuminance sensor is at or below a second threshold value that is lower than the first threshold value, and controls the light sources with a duty ratio of the driving signal corresponding to a mode selected by the turn-on control circuit, and the duty ratio of the driving signal corresponding to the first mode is greater than that corresponding to the second mode (Gohara, paragraph [0036] teaches the ambient sensor is mounted “towards the front side of the vehicle” but is silent on a specific facing detecting illuminance ahead of the vehicle). 
Desmond teaches a known technique placing the ambient sensor to face forward in the direction of travel (paragraph [0046]).

Desmond’s known technique of placing the ambient sensor to face forward in the direction of travel would have been recognized by one skilled in the art as applicable to the base process/product of Gohara in view of Shen and further in view of Sato and the results would have been predictable and resulted in a system wherein the illuminance detection circuit includes a first illuminance sensor for detecting an illuminance ahead the vehicle which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohara (USPN 2020/0018998) in view of Shen (USPN 2007/0291198) in view of Sato et al. (USPN 2015/0098029) in view of Desmond et al. (USPN 2009/0097097) and further in view of Baur et al. (USPN 2012/0154591).
	
With respect to claim 5, Gohara in view of Shen in view of Sato and further in view of Desmond teach the display system for a vehicle according to claim 4, discussed above, wherein the illuminance detection circuit further includes a second illuminance sensor for detecting an illuminance behind the vehicle (Gohara, Fig. 1, item 96 and paragraph [0036]), and in a case where the turn-on control circuit selects the second mode (Gohara, Fig. 5 and paragraphs [0033]-[0054] teach low ambient light results in low backlight driving), and in a case where the illuminance detected by the second illuminance sensor is greater than the illuminance detected by the first illuminance sensor by a predetermined value (Gohara, Fig. 5 and paragraphs [0036] teach a glare state when the second sensor is greater than a predetermined value.  The claim does not require a specific predetermined value and a reasonably broad interpretation includes the teachings of Gohara).
However, Gohara in view of Shen in view of Sato and further in view of Desmond fail to expressly teach the turn-on control circuit corrects the duty ratio of the driving signal so that the duty ratio of the driving signal corresponding to the second mode becomes further greater. 
Baur teaches a known technique increasing the brightness/duty ratio of a backlight in response to a glare mode (paragraphs [0093]-[0096]).

Baur’s known technique of increasing the brightness/duty ratio of a backlight in response to a glare mode would have been recognized by one skilled in the art as applicable to the base process/product of Gohara in view of Shen in view of Sato and further in view of Desmond and the results would have been predictable and resulted in a system where the turn-on control circuit corrects the duty ratio of the driving signal so that the duty ratio of the driving signal corresponding to the second mode becomes further greater which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made (Pre-AIA ) or before the effective filing date of the claimed invention (AIA ).
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready 
	
	
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Liu (USPN 2014/0055335) and Lin (USPN 2012/0007969) teach adjusting the PWM duty cycle of a backlight in response to temperature.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Antonio Xavier/Primary Examiner, Art Unit 2623